DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP1815948.3 on 09/28/2018. It is noted, however, that applicant has not filed a certified copy of the EP1815948.3 application as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrases “plurality of compartments being comprised”, “means for moving the compartments”, and “storage device comprising”. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such a limitation is “means for moving” in claim 1, “cooling means” in line 1 of claim 6 and “means for gripping” in claim 11. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recite the term “wherein said insulating portion provides greater insulation than any one of the second barriers” in line 2 of claim 9 is a relative term which renders the claim indefinite. The term “greater insulation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recite the phrase “and/or” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. No person of the ordinary skill in the art would know what “and/or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional. 
Claim 10 is rejected based on dependency from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-8, 11, 15, and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lau et al (EP 2789328 A1).	
Regarding claim 1, Lau teaches a portable temperature-stable storage device (apparatus 1 for transporting and operating treatment drug container, 0001) configured to enable transport of a plurality of temperature-sensitive objects at a stable temperature (allows transportation of containers while maintaining stable temperature conditions, 0008), the portable temperature-stable storage device (apparatus 1) comprising: an insulating enclosure for storing (holder may be formed of insulated material, 0025) the plurality of temperature-sensitive objects; an aperture in a wall (access port 19 within cylindrical housing 2, as shown on figure 1 and 8) of the insulating enclosure (enclosed chamber 11); a first barrier disposed across the aperture (cap 43 closes access port 19, 0052) and configured to be moved between an open configuration and a closed configuration (cap 43 closes access port 19 for maintaining compartment 12 thermally 
Regarding claim 2, Lau teaches wherein the first barrier (cap 43) and the second barriers (cylindrical basket 21) are configured to reduce convective heat transfer between the plurality of compartments and external surroundings (cap 43 closes the second access port 19 for maintaining the enclosed compartment 12 thermally sealed, and cylindrical basket 21 is enclosed within enclosed chamber 11 which is surrounded by cold storage accumulators 13, 0051-0052) of the portable temperature-stable storage device (apparatus 1).
Regarding claim 4, Lau teaches further comprising a carousel (carrousel 20) comprising the second barriers (cylindrical basket 21), the spaces (nests 22) between adjacent second barriers defining respective compartments (nests 22).
Regarding claim 5, Lau teaches wherein the interior surface of the wall (walls 11a and 11b) of the insulating enclosure (enclosed chamber 11) defines a cylinder (as seen on figure 3) and the carousel (carrousel 20) is rotatable about a longitudinal axis of the cylinder (carrousel causes circular movement along longitudinal axis A, 0044 and as show on figure 8). 
Regarding claim 6, Lau teaches wherein the carousel (carrousel 20) is disposed around a cavity (enclosed compartment 12) for receiving cooling means (cold storage accumulators 13 disposed in enclosed compartment 12, 0035 and as shown on figure 2).
Regarding claim 7, Lau teaches wherein the cavity (enclosed compartment 12) is integrally formed with the wall of the insulating enclosure (formed with enclosed chamber 11 in the middle, as seen on figure 2).
Regarding claim 8, Lau teaches wherein the cavity (enclosed compartment 12) is accessible via a third barrier (top lid 6) to enable cooling means to be inserted or removed (via removal of top lid 6 for cold storage accumulators 13 to be placed inside, as shown on figure 2-3).
Regarding claim 11, Lau teaches wherein the plurality of compartments (nests 22) comprise means for gripping a vial (the engagement of the pull-out system 40 with the selected vial 10a occurs automatically as the user rotates the button 27, 0057).
Regarding claim 15, Lau teaches wherein access to the insulating enclosure (enclosed chamber 11) via the aperture (access port 19) is for conveyance (user continues pulling on the cap 43 and the inner rim of the sleeve 42 which removes the holder 45 and the vial 10a from the apparatus 1 for inspection, 0058 and as shown on figure 14) of the temperature-sensitive objects (such as drugs and vaccines, 0009-0010) between the external surroundings of the portable temperature-stable storage device (apparatus 1) and the plurality of compartments (nests 22).
Regarding claim 16, Lau teaches wherein access to the plurality of compartments is solely via the aperture (access port 19 is the first item that must be clear so that other components such as the pull-out system 40 can give access to nests 22, as shown on figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Knight (GB 2551115 A).
Regarding claim 3, Lau teaches the invention as described above but fails to teach wherein the first barrier and second barriers comprise insulating media.

Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the portable temperature storage device of Lau to include a first barrier and second barriers that comprise of insulating media in view of the teachings of Knight to bring the main PCM layer up to the temperature at which the main PCM layer starts to change phase, this permits the cool packs of a main PCM later to be immediately placed with the barrier PCM layers and the product into the container for shipping, whilst ensuring the product does not drop below a specified temperature. 
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Mogil (US 2001/0039807 A1).
Regarding claim 9, in view of indefiniteness, Lau teaches the invention as described above but fails to teach further comprising an insulating portion disposed between two of the plurality of compartments, and is sized to close the opening of the aperture within the enclosure when aligned with the aperture.
However, Mogil teaches, in view of indefiniteness, further comprising an insulating portion (partition wall 25 of Mogil) disposed between two of the plurality of compartments (sub compartments 27 and 29 of Mogil), and is sized to close (via lid 46 of Mogil) the opening of the aperture (via upper opening of container 20, as shown on figure 1 of Mogil) within the enclosure 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the portable temperature storage device of Lau to include an insulating portion disposed between two of the plurality of compartments, and is sized to close the opening of the aperture within the enclosure when aligned with the aperture in view of the teachings of Mogil which is moveable between closed position and is folded back to permit entry and exit of objects to and from internal cavity. 
Regarding claim 10, the combined teachings teach, in view of indefiniteness, wherein said insulating portion comprises insulating media disposed (liner 24 insulates container 22 and comprises compartments 27 and 29, 0084 and as shown on figure 1 of Mogil) within one of the plurality of compartments (sub compartments 27 and 29 makeup liner 24, Mogil).
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Smith (US 2014/0014669 A1)
Regarding claim 12, Lau teaches the invention as described above but fails to teach further comprising a heat reflecting jacket configured to receive the insulating enclosure.
However, Smith teaches, further comprising a heat reflecting jacket (radiant barrier member 160 of Smith) configured to receive the insulating enclosure (wet box 102 which is part of modular cooler system 100 of Smith).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the portable temperature storage device of Lau to include a heat reflecting jacket configured to receive the insulating enclosure in view of the teachings of Smith for the 
Regarding claim 13, the combined teachings teach wherein the heat reflecting jacket (radiant barrier member 160 of Smith) comprises one or more carrier straps and/or one or more handles (nylon rope handle 142, as shown on figure 5 of Smith).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Hodosh et al (US 20020043076 A1)
Regarding claim 14, Lau teaches the invention as described above but fails to teach wherein the first barrier is configured to automatically return to the closed configuration 
However, Hodosh teaches wherein the first barrier (barrier 652 and tips of barriers 662, as shown on figure 16a and 16b of Hodosh) is configured to automatically return to the closed configuration (when bottle 52 is removed, fingers 658 of barrier 652 return to their former, closed position, 0125 and as shown on figure 16b of Hodosh).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the portable temperature storage device of Lau to include a first barrier is configured to automatically return to the closed configuration in view of the teachings of Hodosh and barrier has eight inwardly extending, generally triangular, nested, overlapping flexible, resilient fingers. When the closed end of a can is introduced into opening, it causes tips of fingers to deflect downwardly and radially outwardly to accommodate the passage of bottle, and when bottle is removed, fingers return to their former, closed position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763